                     1 Marquis Aurbach Coffing
                       Craig R. Anderson, Esq.
                     2 Nevada Bar No. 6882
                       10001 Park Run Drive
                     3 Las Vegas, Nevada 89145
                       Telephone: (702) 382-0711
                     4 Facsimile: (702) 382-5816
                       canderson@maclaw.com
                     5   Attorneys for Defendants LVMPD, Crumrine, Tran, and Flores

                     6                             UNITED STATES DISTRICT COURT
                     7                                    DISTRICT OF NEVADA
                     8 ~ TRINITA FARMER,                                                Case Number:
                     9                                 Plaintiff,                 2:18-cv-00860-GMN-VCF
                    10           vs.
                                                                            STIPULATION AND ORDER TO
~                   11    LAS VEGAS METROPOLITAN POLICE                      EXTEND TIME FOR LVMPD
z                         DEPARTMENT, et. al.,                              DEFENDANTS TO FILE THEIR
w                   12                                                         REPLY TO PLAINTIFF'S
w                                                      Defendants.          OPPOSITION TO MOTION FOR
O            ~, °°
                N 13 ~
U                                                                         SUMMARY JUDGMENT (ECF NO. 155)
`__,   OJ ~ M

W       Op N
       ;C
U~~~ 14                                                                             (FIRST REQUEST)
 ~~
~~
 ~~~
   ~ X
~✓ ~ Z ~            IS
   ~ ~
       --~   bA „                WHEREAS the LVMPD Defendants filed a Motion for Summary Judgment on
d' o >0 16
Cn ~" ~ oNo
H            —~ M         December 16, 2019 (ECF No. 125) and Plaintiff Trinita Farmer filed her Opposition to the
~              N 17
Ot                       ~ LVMPD Defendants' Motion for Summary Judgment on January 20, 2020. (ECF No. 155).
~                   18
                                 Pursuant to Local Rule IA 6-1(a), the parties hereby stipulate to extend the time for
                    19
                         ~ the LVMPD Defendants to file their Reply to Plaintiff's Opposition. The current deadline is
                    20
                         February 3, 2020. The new deadline for the LVMPD Defendants to respond to Plaintiff's
                    21
                         Opposition will be February 10, 2020.
                    22
                                 The extension is the first request and is not for the purpose of delay but rather
                    23
                         because plaintiff's opposition is extensive and voluminous and the LVMPD Defendants
                    24
                         require a thorough and thoughtfiil response.
                    25
                                ///
                    26
                                ///
                    27
                                                                    Page 1 of 2
                                                                                    MAC:14687-087 395830   1 1/30/2020 10:00 AM '~
                   1          The extension is made in good faith and is not intended for purposes of delay.
                  2           IT IS SO STIPULATED AND AGREED this 30th day of January, 2020.
                  3. MARQUIS AURBACH COFFING              LAGOMARSINO LAW
                    .
                  4
                      By:   s/Crai~7 R. Anderson          By:   s/Andre M. La~omarsino
                  5       Craig R. Anderson, Esq.             Andre M. Lagomarsino, Esq.
                          Nevada Bar No. 6882                 Nevada Bar No. 6711
                  61      10001 Park Run Drive                3005 W. Horizon Ridge Pkwy., Ste. 241
                          Las Vegas, Nevada 89145             Henderson, Nevada 89052
                  7       Attorneys for Defendants LVMPD,     Attorney for Plaintiff
                          Crumrine, Tran, and Flores
                  8

                  9
                                                                ORDER
                 10
                                                    31
                              IT IS SO ORDERED this _day of January            , 2020, that the new deadline for the
~                11
z                      LVMPD Defendants to respond to Plaintiff's Opposition will be February 10, 2020.
w            ~ 12

~      ,,, x 13
     N ~ M
                                                                _______________________________
U ~~~ 14                                                        Gloria M. Navarro,
                                                                   United          District
                                                                          States District   Judge
                                                                                          Court Judge
                                                                UNITED STATES DISTRICT COURT
Q~   = ~ca


~ ~z~ 15
~~~_
   oq ~.

d' o > q 16
~ - ~~
H      J M

             O   ~ /




~                18

                 19

                 20

                 21

                 22

                 23

                 24

                 25

                 26

                 27
                                                               Page 2 of 2
                                                                                 MAC:14687-087 3958305 1 1/30/2020 10:00 AM
